PROVOSTY, J.
The plaintiff, a colored woman, sues the defendant company in damages for injuries suffered by her while alighting from one of its cars.
The case turns upon whether the plaintiff jumped off the car while it was in full motion, or fell off as an effect of the sudden starting of the car while she was alighting from it, after it had stopped to allow her to get off. The determination of that question depends upon the other question — which set of witnesses are to be believed, those of plaintiff, or those of defendant? Analysis of this testimony would serve no useful purpose. We will content ourselves with saying that the preponderance of it is with plaintiff, and that the probabilities are so likewise, since plaintiff was a person accustomed to traveling on street ears, and therefore not likely to step off of a car in full motion, especially when there was no reason for her doing so. The trial judge, who saw and heard the witnesses, gave credence to those of plaintiff.
Plaintiff fell in the gutter, and was unconscious when reached by the bystanders. When revived and put upon her feet, she could not stand; one of her shin bones was broken. Plaintiff naturally suffered a good deal from this injury, and was kept in bed five months by it. During that time she lost the wages of $3.50 a week which she would have earned; and she had doctor’s expenses to pay. The evidence does not show, however, what was the amount of these expenses. By the time of the trial, she had entirely recovered. The trial court allowed her $1,000. She has answered the appeal, praying for an increase to $10,000. We find no reason for increasing the judgment.
Judgment affirmed.
MONROE, J., dissents.